    Case: 1:20-cv-03131 Document #: 24 Filed: 06/01/20 Page 1 of 1 PageID #:2261




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

                                                 )
                ABC Corp.                        )                Case No: 20 C 3131
                                                 )
                v.                               )
                                                 )                Judge: Thomas M. Durkin
                                                 )
                The Partnerships                 )
                                                 )

                                                ORDER


Plaintiff's Ex Parte Motion for Entry of a Temporary Restraining Order, Including a Temporary
Injunction, a Temporary Transfer of the Domain Names, a Temporary Asset Restraint, and Expedited
Discovery, and Motion for Electronic Service of Process Pursuant to Fed. R. Civ. P. 4(f)(3) are granted.
[13][ 18] Plaintiff's motion for leave to file under seal is granted.[ 9] Enter Sealed Temporary
Restraining Order. Plaintiff shall deposit with the Court ten thousand dollars ($10,000.00), either cash or
surety bond, as security, which amount was determined adequate for the payment of such damages as any
person may be entitled to recover as a result of a wrongful restraint hereunder, such bond to be deposited
with the Court once in-person civil case hearings resume.




Date: 6/1/2020                                           /s/ Thomas M. Durkin
